Title: To James Madison from Harry Toulmin, 14 March 1811
From: Toulmin, Harry
To: Madison, James


Dear SirFort Stoddert, 14th March 1811
On monday last a report was brought to this place from Pensacola; that a fleet of 30 sail of British were off the Barancas, at the mouth of the bay. I felt extremely anxious to ascertain both the fact, and the sentiments with which such an event would be viewed by Govr. Folch: for altho’ it might prima facie, be presumed that it would be very grateful to him as a Spaniard, yet without a minute knowledge of the state of Spanish parties and his relation to them, it could not be concluded with certainty but that he might still prefer an occupation of the country by the American government.
Col. Cushing, however, reasoning upon general principles as to the policy of the British administration gave no credit to the account.
Today I have seen a person who left Pensacola a few days since. He says that it was generally believed at Pensacola that a British fleet was at the Barancas, and that they were coming up to take possession of the town and to prevent the Americans from taking possession of Mobile. He moreover saw a very considerable quantity of balls of all sizes, landed from on board two small vessels, with a number of boxes supposed to contain musketts, all of which had been, ⟨as w⟩as said, taken from on board the vessels at the mouth of the bay, which could not then come up. Considerable firing was heard from the same quarter. This evening we have heard the report of several large guns, apparently in or near the bay of Mobile. I mention these things, without having any clear opinion upon the subject: under the impression that facts may be within your own knowledge which will enable you to appreciate these accounts more accurately than we can do it.
Capn. Gaines went yesterday to Mobile, in consequence of an application from Governor Claiborne to Genl Hampton, “to continue at or near the mouth of Dog river” (now included in the Parish of Pascagola) “as long as any opposition to the laws shd be manifested”: but I suppose he will return, after having viewed the scite, as there are no people there, and the opposition which I suppose must have been alluded to, was on the Pascagola river 60 miles from that place. A predatory party it was said last week, was going thither from this county: but I have not heard that they have gone.
John Callier who had been on that river buying up land claims, it is rumoured, is taken prisoner, but by whom and on what account I cannot learn.
It is certain I believe that some other persons, connected with the conventional party had been taken by their opponents.
Col. Hawkins in a letter to me dated March 6th says “Col. M’Kee is at Fort Hawkins, & I expect he and Genl. Matthews will be soon your way.” I have the honour to be very respectfully, dear Sir, your faithful & most obedt servt
H. Toulmin
